DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 8-27 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-20 of U.S. Patent No. 10,942,032. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant applications claims or obvious variations thereof.  See claim mapping below.

Instant Application No. 17/159,990
US Patent No. 10,942,032
Claim 8. (New) A method, comprising: providing a personal monitoring device for an individual, or assigning a personal monitoring device to an individual; storing, in a memory or database of the personal monitoring device, information regarding a travel schedule or itinerary of or for the individual, wherein the information regarding the travel schedule or itinerary includes information regarding 


2. The apparatus of claim 1, wherein the apparatus generates an updated travel route deviation message and transmits the updated travel route deviation message to the first communication device or to a second communication device.
Claim 10. (New) The method of Claim 8, further comprising: providing an indication, with or using an indicator light, that the personal monitoring device has deviated from a travel route on the travel schedule or itinerary or that the personal monitoring device is not located at an expected location according to the travel schedule or itinerary.



4. The apparatus of claim 1, wherein the travel route deviation message also contains information regarding the temperature of the environment in which the apparatus is located.
Claim 12. (New) The method of Claim 8, wherein the personal monitoring device is equipped with cellular telephone communication equipment.
5. The apparatus of claim 1, further comprising: cellular telephone communication equipment.
Claim 13. (New) The method of Claim 8, further comprising: initiating a telephone call from the personal monitoring device to the first communication device or to a second communication device.
6. The apparatus of claim 1, wherein the apparatus initiates a telephone call to the first communication device or to a second communication device, or wherein the apparatus deactivates an on/off switching functionality to prevent the apparatus from being turned off, or wherein the apparatus deactivates a telephone calling on/off switching functionality to prevent the telephone call from being terminated.

6. The apparatus of claim 1, wherein the apparatus initiates a telephone call to the first communication device or to a second communication device, or wherein the apparatus deactivates an on/off switching functionality to prevent the apparatus from being turned off, or wherein the apparatus deactivates a telephone calling on/off switching functionality to prevent the telephone call from being terminated.
Claim 15. (New) The method of Claim 8, further comprising: obtaining, with or using a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, healthcare information or healthcare-related information regarding the individual, wherein the travel route deviation message also contains information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature, of the individual.
7. The apparatus of claim 1, further comprising: a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, wherein the travel route deviation message also contains information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature.

8. The apparatus of claim 1, further comprising: a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, wherein the apparatus transmits information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature to the first communication device or to a second communication device.
Claim 17. (New) The method of Claim 8, wherein the personal monitoring device is, or is integrated within, a watch or a wristwatch.
10. The apparatus of claim 1, wherein the apparatus is, or is integrated within, a watch or a wristwatch.
Claim 18. (New) The method of Claim 8, wherein the personal monitoring device is, or is integrated within, a bracelet, a necklace, or an article of jewelry.
11. The apparatus of claim 1, wherein the apparatus is, or is integrated within, a bracelet, a necklace, or an article of jewelry.

12. The apparatus of claim 1, wherein the apparatus is wearable or is attachable to clothing.
Claim 20. (New) The method of Claim 8, further comprising: 8recording audio information or video information at the personal monitoring device or in a vicinity of the personal monitoring device; and transmitting the audio information or the video information to the first communication device, to a second communication device, to a third communication device, or to a central processing computer.
13. The apparatus of claim 1, wherein the apparatus records audio information or video information at the apparatus or in a vicinity of the apparatus, and further wherein the apparatus transmits the audio information or the video information to the first communication device, to a second communication device, to a third communication device, or to a central processing computer.
Claim 21. (New) The method of Claim 8, further comprising: detecting a disconnected telephone call with the first communication device or with a second communication device, or detecting a dropped telephone call with the first communication device or with the second communication device; and automatically re-connecting the disconnected telephone 


15. The apparatus of claim 1, wherein the transmitter transmits the travel route deviation message to a central processing computer or to a third communication device, wherein the third communication device is associated with a law enforcement agency or an emergency services provider.
Claim 23. (New) The method of Claim 8, further comprising: obtaining or recording, with or using a video recording device, a picture or a video clip; and transmitting the picture or the video clip to the first communication device, to a second communication device, to a third communication device, or to a central processing computer, or facilitating a 


17. The apparatus of claim 16, wherein the apparatus transmits information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature during the video conference or the video chat involving the apparatus and the first communication device, the second communication device, the third communication device, or the central processing computer.
Claim 25. (New) The method of Claim 8, further comprising: determining, with or using the controller, a speed of travel or movement of the personal monitoring 


19. The apparatus of claim 1, wherein the apparatus displays information regarding a movement of the apparatus on a digital or satellite map via a display, or wherein the apparatus provides navigation information.
Claim 27. (New) The method of Claim 8, wherein the individual is an animal or a pet.
20. The apparatus of claim 1, wherein the apparatus is associated with an animal or a pet.



Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16 and 19 of U.S. Patent No. 10,571,284. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every .


Instant Application No. 17/159,990
US Patent No. 10,571,284
Claim 8. (New) A method, comprising: providing a personal monitoring device for an individual, or assigning a personal monitoring device to an individual; storing, in a memory or database of the personal monitoring device, information regarding a travel schedule or itinerary of or for the individual, wherein the information regarding the travel schedule or itinerary includes information regarding a destination, information regarding a first time at which the individual is expected to travel from a first location to the destination, information regarding an expected travel route to the destination, information regarding a second time at which the individual is expected to arrive 


2. The apparatus of claim 1, wherein the apparatus generates an updated travel route deviation message and transmits the updated travel route deviation message to the first communication device or to a second communication device.
Claim 10. (New) The method of Claim 8, further comprising: providing an indication, with or using an indicator light, that the personal monitoring device has deviated from a travel route on the travel schedule or itinerary or that the personal monitoring device is not located at an expected location according to the travel schedule or itinerary.

3. The apparatus of claim 1, further comprising: an indicator light located on the housing or provided via a display, wherein the indicator light indicates that the apparatus has deviated from a travel route on the travel schedule or itinerary or that the apparatus is not located at an expected location according to the travel schedule or itinerary.
Claim 11. (New) The method of Claim 8, wherein the travel route deviation message also contains information regarding the temperature of the 


5. The apparatus of claim 1, further comprising: cellular telephone communication equipment.
Claim 13. (New) The method of Claim 8, further comprising: initiating a telephone call from the personal monitoring device to the first communication device or to a second communication device.
6. The apparatus of claim 1, wherein the apparatus initiates a telephone call to the first communication device or to a second communication device, or wherein the apparatus deactivates an on/off switching functionality to prevent the apparatus from being turned off, or wherein the apparatus deactivates a telephone calling on/off switching functionality to prevent the telephone call from being terminated.
Claim 14. (New) The method of Claim 13, further comprising: deactivating, at the personal monitoring device, an on/off switching functionality to prevent the personal monitoring device from being turned off, or deactivating, at the personal monitoring device, a telephone calling 


7. The apparatus of claim 1, further comprising: a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, wherein the travel route deviation message also contains information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature.
Claim 16. (New) The method of Claim 8, further comprising: 7obtaining, with or using a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, healthcare information or healthcare-related information regarding the 


8. The apparatus of claim 1, wherein the apparatus is integrated within a watch or a wristwatch, or wherein the apparatus is integrated within a bracelet, a necklace, or an article of jewelry, or wherein the housing is wearable or is attachable to clothing.
Claim 18. (New) The method of Claim 8, wherein the personal monitoring device is, or is integrated within, a bracelet, a necklace, or an article of jewelry.
8. The apparatus of claim 1, wherein the apparatus is integrated within a watch or a wristwatch, or wherein the apparatus is integrated within a bracelet, a necklace, or an article of jewelry, or wherein the housing is wearable or is attachable to clothing.
Claim 19. (New) The apparatus of Claim 8, wherein the apparatus is wearable or is attachable to clothing.
8. The apparatus of claim 1, wherein the apparatus is integrated within a watch or a wristwatch, or wherein the apparatus is 

10. The apparatus of claim 1, wherein the apparatus records audio information or video information at the apparatus or in a vicinity of the apparatus, and further wherein the apparatus transmits the audio information or the video information to the first communication device, to a second communication device, to a third communication device, or to a central processing computer.
Claim 21. (New) The method of Claim 8, further comprising: detecting a disconnected telephone call with the first communication device or with a second communication device, or detecting a dropped telephone call with the first communication device or with the second communication device; and automatically 



13. The apparatus of claim 1, wherein the transmitter transmits the travel route deviation message to a central processing computer or to a third communication device, wherein the third communication device is associated with a law enforcement agency.
14. The apparatus of claim 1, wherein the transmitter transmits the travel route deviation message to a central processing computer or to a third communication device, wherein the third communication device is associated with an emergency services provider.

15. The apparatus of claim 1, further comprising: a video recording device, wherein the video recording device records a picture or a video clip, and further wherein the apparatus transmits the picture or the video clip to the first communication device, to a second communication device, to a third communication device, or to a central processing computer, or wherein the apparatus facilitates a video conference or a video chat involving the apparatus and the first communication device, a second communication device, a third communication device, or a central processing computer.
Claim 24. (New) The method of Claim 23, further comprising: 10transmitting information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature, of the individual, during the video conference or the video chat involving the 

7. The apparatus of claim 1, further comprising: a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, wherein the travel route deviation message also contains information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature.

16. The apparatus of claim 1, wherein the controller is specially programmed to determine a speed of travel or movement of the apparatus, and further wherein the apparatus transmits information regarding the speed of travel or movement to the first communication device, to a second communication device, to a third communication device, or to a central processing computer.

19. The apparatus of claim 18, wherein the apparatus displays information regarding a movement of the apparatus on a digital or satellite map via the display.
Claim 27. (New) The method of Claim 8, wherein the individual is an animal or a pet.
8. The apparatus of claim 1, wherein the apparatus is integrated within a watch or a wristwatch, or wherein the apparatus is integrated within a bracelet, a necklace, or an article of jewelry, or wherein the housing is wearable or is attachable to clothing.



Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 11-14, and 16-19 of U.S. Patent No. 10,197,406. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant applications claims or obvious variations thereof.  See claim mapping below.


Instant Application No. 17/159,990
US Patent No. 10,197,406
Claim 8. (New) A method, comprising: providing a personal monitoring device for an individual, or assigning a personal monitoring device to an individual; storing, in a memory or database of the personal monitoring device, information regarding a travel schedule or itinerary of or for the individual, wherein the information regarding the travel schedule or itinerary includes information regarding a destination, information regarding a first time at which the individual is expected to travel from a first location to the destination, information regarding an expected travel route to the destination, information regarding a second time at which the individual is expected to arrive at the destination, 3information regarding a third time at which the individual is expected to leave the destination to travel 


2. The apparatus of claim 1, wherein the apparatus generates an updated travel route deviation message and transmits the updated travel route deviation message to the first communication device.
Claim 10. (New) The method of Claim 8, further comprising: providing an indication, with or using an indicator light, 



4. The apparatus of claim 1, wherein the travel route deviation message also contains information regarding the temperature of the environment in which the apparatus is located.
Claim 12. (New) The method of Claim 8, wherein the personal monitoring device is equipped with cellular telephone communication equipment.
5. The apparatus of claim 1, further comprising: cellular telephone communication equipment.
Claim 13. (New) The method of Claim 8, further comprising: initiating a telephone call from the personal monitoring device to the first communication device or to a second communication device.
1. An apparatus, comprising: a housing; a display, wherein the display is located on a first side of the housing; a keyboard or a touch screen keyboard, wherein the keyboard is located on the first side of the housing or the touch screen keyboard is 

1. An apparatus, comprising: a housing; a display, wherein the display is located on a first side of the housing; a keyboard or a touch screen keyboard, wherein the keyboard is located on the first side of the housing or the touch screen keyboard is accessible via the display; at least one microphone; at least one speaker; at least one camera, wherein the at least one camera is located on the first side of the housing; a memory or database, wherein the memory or database stores information regarding a travel schedule or itinerary, wherein the information regarding the travel schedule or itinerary includes information regarding at least one destination, information regarding a first time at which the apparatus is 



7. The apparatus of claim 1, further comprising: a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, wherein the travel route deviation message also contains information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature.
Claim 17. (New) The method of Claim 8, wherein the personal monitoring device is, or is integrated within, a watch or a wristwatch.
9. The apparatus of claim 1, wherein the apparatus is integrated within a watch or a wristwatch, or wherein the apparatus is 

9. The apparatus of claim 1, wherein the apparatus is integrated within a watch or a wristwatch, or wherein the apparatus is integrated within a bracelet, a necklace, or an article of jewelry.
Claim 19. (New) The apparatus of Claim 8, wherein the apparatus is wearable or is attachable to clothing.
6. The apparatus of claim 1, wherein the housing is wearable or is attachable to clothing.
Claim 20. (New) The method of Claim 8, further comprising: 8recording audio information or video information at the personal monitoring device or in a vicinity of the personal monitoring device; and transmitting the audio information or the video information to the first communication device, to a second communication device, to a third communication device, or to a central processing computer.
11. The apparatus of claim 1, wherein the apparatus records audio information or video information at the apparatus or in a vicinity of the apparatus, and further wherein the apparatus transmits the audio information or the video information to the first communication device, to the second communication device, to a third communication device, or to a central processing computer.
Claim 21. (New) The method of Claim 8, further comprising: detecting a 

13. The apparatus of claim 12, wherein the apparatus is programmed to automatically re-connect the disconnected telephone call or the dropped telephone call between the apparatus and the first communication device or between the apparatus and the second communication device.

14. The apparatus of claim 1, wherein the transmitter transmits the travel route deviation message to a central processing computer or to a third communication device, wherein the third communication device is associated with a law enforcement agency.

16. The apparatus of claim 1, further comprising: a video recording device, wherein the video recording device records a picture or a video clip, and further wherein the apparatus transmits the picture or the video clip to the first communication device, to the second communication device, to a third communication device, or to a central processing computer.
17. The apparatus of claim 1, wherein the apparatus facilitates a video conference or a video chat involving the apparatus and the first communication device, the second communication device, a third communication device, and the central processing computer.
Claim 24. (New) The method of Claim 23, further comprising: 10transmitting information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature, of the individual, during the video 

17. The apparatus of claim 1, wherein the apparatus facilitates a video conference or a video chat involving the apparatus and the first communication device, the second communication device, a third communication device, and the central processing computer.

18. The apparatus of claim 1, wherein the controller is specially programmed to determine a speed of travel or movement of the apparatus, and further wherein the apparatus transmits information regarding the speed of travel or movement to the first communication device, to the second communication device, to a third communication device, or to a central processing computer.
Claim 26. (New) The method of Claim 8, further comprising: displaying, via a display of the personal monitoring device, 


7. The apparatus of claim 1, further comprising: a pulse rate monitor, a heart rate monitor, a blood pressure monitor, a blood alcohol monitor, or a thermometer, wherein the travel route deviation message also contains information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature.



Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-17 of U.S. Patent No. 10,048,078. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant applications claims or obvious variations thereof.  See claim mapping below.


Instant Application No. 17/159,990
US Patent No. 10,048,078
Claim 8. (New) A method, comprising: providing a personal monitoring device for an individual, or assigning a personal monitoring device to an individual; storing, in a memory or database of the personal monitoring device, information regarding a travel schedule or itinerary of or for the individual, wherein the information regarding the travel schedule or itinerary includes information regarding a destination, information regarding a first time at which the individual is expected to travel from a first location to the destination, information regarding an expected travel route to the destination, information regarding a second time at which the individual is expected to arrive at the destination, 3information regarding a third time at which the individual is 





4. The apparatus of claim 1, further comprising: an indicator light located on the housing or provided via the display, wherein the indicator light indicates that the apparatus has deviated from a travel route on the travel schedule or itinerary or that the apparatus is not located at an expected location according to the travel schedule or itinerary.
Claim 11. (New) The method of Claim 8, wherein the travel route deviation message also contains information regarding the temperature of the environment in which the apparatus is located.
6. The apparatus of claim 1, wherein the travel route deviation message also contains information regarding the temperature of the environment in which the apparatus is located.
Claim 12. (New) The method of Claim 8, wherein the personal monitoring device is equipped with cellular telephone communication equipment.
7. The apparatus of claim 1, further comprising: cellular telephone communication equipment.

1. An apparatus, comprising: a housing; a display, wherein the display is located on a first side of the housing; a keyboard or a touch screen keyboard, wherein the keyboard is located on the first side of the housing or the touch screen keyboard is accessible via the display; at least one microphone; at least one speaker; at least one camera, wherein the at least one camera is located on the first side of the housing; a memory or database, wherein the memory or database stores information regarding a travel schedule or itinerary for a first individual, wherein the information regarding the travel schedule or itinerary includes information regarding at least one destination to which the first individual is expected to travel, information regarding a first time at which the first individual is expected to travel from a first location to the destination, information regarding an expected travel route to the destination, information 



5. The apparatus of claim 1, further comprising: a pulse rate monitor for monitoring a pulse rate of the first individual, a heart rate monitor for monitoring a heart rate of the first individual, a blood pressure monitor for monitoring a blood pressure of the first individual, a blood alcohol monitor for monitoring a blood alcohol level of the first individual, or a thermometer for monitoring a body temperature of the first individual, wherein the travel route deviation message also contains information regarding the pulse rate, the 

5. The apparatus of claim 1, further comprising: a pulse rate monitor for monitoring a pulse rate of the first individual, a heart rate monitor for monitoring a heart rate of the first individual, a blood pressure monitor for monitoring a blood pressure of the first individual, a blood alcohol monitor for monitoring a blood alcohol level of the first individual, or a thermometer for monitoring a body temperature of the first individual, wherein the travel route deviation message also contains information regarding the pulse rate, the heart rate, the blood pressure, the blood alcohol level, or the body temperature, of the first individual.
Claim 17. (New) The method of Claim 8, wherein the personal monitoring device 


8. The apparatus of claim 1, wherein the apparatus is integrated within a watch or a wristwatch, or is integrated within a bracelet, a necklace, or an article of jewelry.
Claim 19. (New) The apparatus of Claim 8, wherein the apparatus is wearable or is attachable to clothing.
3. The apparatus of claim 1, wherein the housing is wearable or is attachable to clothing.
Claim 20. (New) The method of Claim 8, further comprising: 8recording audio information or video information at the personal monitoring device or in a vicinity of the personal monitoring device; and transmitting the audio information or the video information to the first communication device, to a second communication device, to a third communication device, or to a central processing computer.
10. The apparatus of claim 1, wherein the apparatus records audio information and video information at the apparatus or in a vicinity of the apparatus, and further wherein the apparatus transmits the audio information or the video information to the first communication device, to the second communication device, to a third communication device, or to a central processing computer.
Claim 21. (New) The method of Claim 8, further comprising: detecting a 


12. The apparatus of claim 1, wherein the transmitter transmits the travel route deviation message to a central processing computer or to a third communication device, wherein the third communication device is associated with a law enforcement agency.
13. The apparatus of claim 1, wherein the transmitter transmits the travel route deviation message to a central processing computer or to a third 

14. The apparatus of claim 1, further comprising: a video recording device, wherein the video recording device records a picture or a video clip, and further wherein the apparatus transmits the picture or the video clip to the first communication device, to the second communication device, to a third communication device, or to a central processing computer.
Claim 24. (New) The method of Claim 23, further comprising: 10transmitting information regarding a pulse rate, a heart rate, a blood pressure, a blood alcohol level, or a body temperature, of 


15. The apparatus of claim 10, wherein the apparatus facilitates a video conference or a video chat via the apparatus and the first communication device



17. The apparatus of claim 1, wherein the apparatus is specially programmed to process navigation information or to provide navigation information, and further wherein the apparatus is specially programmed to display information regarding the first individual's movement on a digital or satellite map via the display.
Claim 27. (New) The method of Claim 8, wherein the individual is an animal or a pet.
5. The apparatus of claim 1, further comprising: a pulse rate monitor for monitoring a pulse rate of the first individual, a heart rate monitor for monitoring a heart rate of the first individual, a blood pressure monitor for monitoring a blood pressure of the first individual, a blood alcohol monitor for monitoring a blood alcohol level of the .




Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-12, 16-18, 21, and 24 of U.S. Patent No. 9,759,570. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant applications claims or obvious variations thereof.  See claim mapping below.


Instant Application No. 17/159,990
US Patent No. 9,759,570



2. The apparatus of claim 1, wherein the apparatus generates an updated travel route deviation message and transmits the updated travel route deviation message to the first communication device.
Claim 10. (New) The method of Claim 8, further comprising: providing an indication, with or using an indicator light, that the personal monitoring device has deviated from a travel route on the travel schedule or itinerary or that the personal monitoring device is not located at an expected location according to the travel schedule or itinerary.

4. The apparatus of claim 1, further comprising: an indicator light located on the housing or provided via the display, wherein the indicator light indicates that the apparatus has deviated from a travel route on the travel schedule or itinerary or that the apparatus is not located at an expected location according to the travel schedule or itinerary.
Claim 11. (New) The method of Claim 8, wherein the travel route deviation message also contains information regarding the temperature of the environment in which the apparatus is located.
6. The apparatus of claim 1, wherein the travel route deviation message also contains information regarding the temperature of the environment in which the apparatus is located.

7. The apparatus of claim 1, wherein the communication equipment is cellular telephone communication equipment.
Claim 13. (New) The method of Claim 8, further comprising: initiating a telephone call from the personal monitoring device to the first communication device or to a second communication device.
1. An apparatus, comprising: a housing; a display, wherein the display is located on a first side of the housing; a keyboard, wherein the keyboard is located on the first side of the housing or is a touch screen keyboard accessible via the display; at least one microphone; at least one speaker; at least two cameras, wherein a first camera of the at least two cameras is located on the first side of the housing, and wherein a second camera of the at least two cameras is located on a second side of the housing or on a third side of the housing; a memory or database, wherein the memory or database stores information regarding a travel schedule or itinerary for a first individual, wherein the information regarding the travel schedule or itinerary 

1. An apparatus, comprising: a housing; a display, wherein the display is located on a first side of the housing; a keyboard, wherein the keyboard is located on the first side of the housing or is a touch screen keyboard accessible via the display; at least one microphone; at least one speaker; at least two cameras, wherein a first camera of the at least two cameras is located on the first side of the housing, and wherein a second camera of the at least two cameras is located on a second side of the housing or on a third side of the housing; a memory or database, wherein the memory or database stores information regarding a travel schedule or itinerary for a first individual, wherein the information regarding the travel schedule or itinerary 

5. The apparatus of claim 1, further comprising: a pulse rate monitor for monitoring a pulse rate of the first individual, a heart rate monitor for monitoring a heart rate of the first individual, a blood pressure monitor for monitoring a blood pressure of the first individual, a blood alcohol monitor for monitoring a blood alcohol level of the first individual, or a thermometer for monitoring a body temperature of the first individual, wherein the travel route deviation message also contains information regarding the pulse rate, the heart rate, the blood pressure, the blood alcohol level, or the body temperature, of the first individual.
Claim 16. (New) The method of Claim 8, further comprising: 7obtaining, with or 


8. The apparatus of claim 1, wherein the apparatus is integrated within a watch, a wristwatch, a bracelet, a necklace, or an article of jewelry.
Claim 18. (New) The method of Claim 8, wherein the personal monitoring device is, or is integrated within, a bracelet, a necklace, or an article of jewelry.
8. The apparatus of claim 1, wherein the apparatus is integrated within a watch, a wristwatch, a bracelet, a necklace, or an article of jewelry.

3. The apparatus of claim 1, wherein the housing is wearable or is attachable to clothing.
Claim 20. (New) The method of Claim 8, further comprising: 8recording audio information or video information at the personal monitoring device or in a vicinity of the personal monitoring device; and transmitting the audio information or the video information to the first communication device, to a second communication device, to a third communication device, or to a central processing computer.
10. The apparatus of claim 1, wherein the apparatus records audio information and video information at the apparatus or in a vicinity of the apparatus, and further wherein the apparatus transmits the audio information or the video information to the first communication device, to the second communication device, to a third communication device, or to a central processing computer.
Claim 21. (New) The method of Claim 8, further comprising: detecting a disconnected telephone call with the first communication device or with a second communication device, or detecting a dropped telephone call with the first communication device or with the second communication device; and automatically re-connecting the disconnected telephone 


12. The apparatus of claim 1, wherein the transmitter transmits the travel route deviation message to a central processing computer or to a third communication device, wherein the third communication device is associated with a law enforcement agency.
Claim 23. (New) The method of Claim 8, further comprising: obtaining or recording, with or using a video recording device, a picture or a video clip; and transmitting the picture or the video clip to the first communication device, to a second communication device, to a third communication device, or to a central processing computer, or facilitating a video conference or a video chat 

17. The apparatus of claim 16, wherein the apparatus facilitates a video conference or a video chat via the apparatus and the first communication device.

5. The apparatus of claim 1, further comprising: a pulse rate monitor for monitoring a pulse rate of the first individual, a heart rate monitor for monitoring a heart rate of the first individual, a blood pressure monitor for monitoring a blood pressure of the first individual, a blood alcohol monitor for monitoring a blood alcohol level of the first individual, or a thermometer for monitoring a body temperature of the first individual, wherein the travel route deviation message also contains information regarding the pulse rate, the heart rate, the blood pressure, the blood 
17. The apparatus of claim 16, wherein the apparatus facilitates a video conference or a video chat via the apparatus and the first communication device.

18. The apparatus of claim 1, wherein the controller is specially programmed to determine a speed of travel or movement of the apparatus, and further wherein the apparatus transmits information regarding the speed of travel or movement to the first communication device, to the second communication device, to a third communication device, or to a central processing computer.
Claim 26. (New) The method of Claim 8, further comprising: displaying, via a display of the personal monitoring device, information regarding a movement of the personal 11monitoring device on a digital or 

Claim 27. (New) The method of Claim 8, wherein the individual is an animal or a pet.
24. The apparatus of claim 1, wherein the apparatus is specially programmed to automatically detect that the first individual has made it back onto a travel route.



Conclusion
There are no prior art rejections of claims 8-27; however, they are not allowable due to the double patenting rejections as discussed above.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brink (US 2014/0006472) discloses locating a device;
Ahn (US 2006/0293850) discloses method for providing navigation service by using mobile station by using GPS;
Van Seggelen (US 2013/0131986) discloses navigation or mapping apparatus;
Purvis (US 2010/0063854) discloses system and method for providing location-based data on a wireless portable device;
Sobel (US 8,610,600) discloses techniques for providing missed arrival notifications; 
Tuukkanen (US 2012/0253661) discloses method and apparatus for generating route exceptions;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683